Fourth Court of Appeals
                               San Antonio, Texas
                                   December 31, 2021

                                  No. 04-21-00432-CV

                                  Alejandro CEPEDA,
                                       Appellant

                                           v.

    KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                From the 49th Judicial District Court, Webb County, Texas
                         Trial Court No. 2020-CVF-000579-D1
                  Honorable Honorable Jose A. Lopez, Judge Presiding


                                    ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s
brief is due January 18, 2022.

                                                _________________________________
                                                Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court